Citation Nr: 1750338	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-33 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a disability manifested by multiple joint pain, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1990 to August 1990, May 2000 to January 2001, and January 2001 to November 2004, to include service in the Southwest Asia.  He had additional active duty for training service in the Puerto Rico Army National guard from February 1996 to June 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In November 2014 and March 2017, the Board remanded the claim for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran maintains that he has "[j]oint pains" manifested by pain in the hips, knees, and shoulders as result of his service, to include as due to "[a]nthrax [v]accine inject[ion]" and combat experience while stationed in Iraq.  See May 2006 claim; May 2011 VA Gulf War examination report (reporting that the Veteran injured his "[w]hole body" as result of  "an explosion" while stationed in Iraq in 2003).  

As the Veteran had documented service in Southwest Asia Theater of Operations (in Iraq), consideration of the provisions of 38 U.S.C.A. § 1117 (a)(1) for objective indications of a qualifying chronic disability is warranted. 

Service treatment records contain a January 2003 immunization record for anthrax vaccination.  A February 2003 service treatment record notes that the Veteran complained of "[b]ody [a]che (joints)" at the time.  A September 2003 statement of medical examination and duty status documents that the Veteran was "under attack in line of duty" during which he "came under fire and hit the ground . . . ." while stationed at Camp Latifiya in Iraq.  A December 2003 service treatment record notes "symptoms related to vaccination."  An October 2004 service treatment record notes a complaint of "low and upper extremities pain." 

Post-service, a May 2006 VA treatment note indicates that the Veteran "[p]ersist[ed] with pain in multiple joints" since discharge.  In May 2011, the Veteran underwent a VA Gulf War examination, during which he reported a gradual onset of "hips ache, knees weakness, both shoulders limited range of movements, headaches . . .  [and] soreness in . . . thigh muscles" since his service in Iraq.  The VA examiner found "a diagnosable chronic multisymptom illness with a partially explained etiology" based such symptoms.  

A May 2011 VA examiner for evaluation of chronic fatigue syndrome noted the Veteran's report that since "being involved in a blast" in Iraq, he "began to feel joint pain, balance problems, headaches, and fatigue . . . ."  The examiner found no evidence of chronic fatigue syndrome, but remarked that the Veteran "ha[d] an undiagnosed illness" without further explanation.  The Board observes that since this May 2011 VA examination, service connection has been established for loss of balance, headaches, and bilateral knee chondromalacia (based on which symptoms the May 2011 examiner found evidence of "undiagnosed illness"), and it is unclear whether, or to what extent, the symptoms attributable to the May 2011 examiner's finding of undiagnosed illness are manifestations of or separate from those service-connected disabilities.  

A November 2015 Disability Benefits Questionnaire (DBQ) examiner diagnosed the Veteran with bilateral shoulder tendinitis and bilateral knee mild degenerative changes and provided negative nexus opinions based on the absence of documented treatment records for those conditions during service.  The examiner found "no clinical or objective evidence for a . . . hip condition," but was otherwise unresponsive to the pertinent questions for consideration of the provisions under 38 C.F.R. § 3.317.  

In a May 2017 DBQ examiner provided a positive nexus opinion for bilateral knee chondromalacia based on the documented combat exposure during service.  Since then, service connection was established for the bilateral knee disability.  As for the hips, the examiner noted that there was "no evidence of a bilateral hip condition" at the time of the examination but did not provide further information necessary to determine whether such was chronic disability due to an undiagnosed illness under 38 C.F.R. §3.317.  As for the examiner's diagnosis of bilateral shoulder bursitis, he rendered a negative nexus opinion but failed to consider whether such was related to the September 2003 combat exposure in Iraq.  

Under these circumstances, the Board finds that the medical evidence currently of record is inadequate to resolve the claim, and that a new VA Gulf War examination to obtain a medical opinion is needed to address the referenced deficiencies based on consideration of the noted pertinent treatment records during and post service.

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claim.
 
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to his claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA Gulf War examination in order to address the claimed disability manifested by multiple joint pain.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted. 

(A)  The examiner should note and detail all reported symptoms of the claimed disability manifested by multiple joint pain in the hips, shoulders, and knees (other than those from the service-connected bilateral knee disabilities).  The examiner should conduct a comprehensive general medical examination, and provide details about the onset, frequency, duration, and severity of all such symptoms.

(B)  The examiner should specifically state whether the Veteran's claimed multiple joint symptoms are attributed to a known clinical diagnosis. 

(C)  If any symptoms associated with the claimed multiple joint pain are not determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

In this regard, the examiner shoulder consider the May 2011 VA examiner's finding of "undiagnosed illness" and opine whether and/or to what extent the symptoms attributable to such finding are manifestations of or separate from the Veteran's service-connected disabilities, to include service-connected peripheral vascular disease (claimed as loss of balance/balance problems), headaches, and bilateral knee chondromalacia and left knee instability.  

(D) For each known clinical diagnosis, the examiner should render an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his combat experience, anthrax vaccination, and exposure to environmental hazards coincident with his service in Southwest Asia.  

In rendering his or her opinion, the examiner is asked to consider all pertinent medical evidence, to include, but not limited to, the following evidence: 1) the January 2003 immunization record for anthrax vaccination; 2) the February 2003 service treatment record noting that the Veteran complained of "[b]ody [a]che (joints)"; 3) the September 2003 statement of medical examination and duty status documenting that the Veteran was "under attack in line of duty" during which he "came under fire and hit the ground . . . ." while stationed at Camp Latifiya in Iraq; 4) the December 2003 service treatment record noting "symptoms related to vaccination"; 5) the October 2004 service treatment record noting a complaint of "low and upper extremities pain"; 6) and the May 2006 VA treatment note indicating that the Veteran "[p]ersist[ed] with pain in multiple joints" since discharge.  

A complete rationale for any opinion offered should be provided. 

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




